           Case 6:19-cv-00705-ADA Document 10 Filed 12/20/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

AKOLOUTHEO, LLC,                                §
                                                §
                       Plaintiff,               §    CIVIL ACTION NO. 6:19-cv-705
                                                §
v.                                              §       JURY TRIAL DEMANDED
                                                §
ELSTER SOLUTIONS, LLC, ET AL,                   §
                                                §
                       Defendants.              §

                                    NOTICE OF APPEARANCE

       Defendants Elster Solutions, LLC and Elster American Meter Company, LLC

(collectively “Elster”) provide notice that J. Thad Heartfield is appearing as counsel for Elster in

this matter. Elster requests that copies of all notices and filings be provided to Mr. Heartfield as

follows:

                                          J. Thad Heartfield
                                     THE HEARTFIELD LAW FIRM
                                         2195 Dowlen Road
                                       Beaumont, Texas 77706
                                      Telephone: 409-866-3318
                                      Facsimile: 409-866-5789
                                    thad@heartfieldlawfirm.com

       Dated: December 20, 2019                      Respectfully submitted,

                                                     By:     /s/ J. Thad Heartfield ______
                                                         J. Thad Heartfield
                                                         Texas Bar No. 09346800
                                                         thad@heartfieldlawfirm.com
                                                         THE HEARTFIELD LAW FIRM
                                                         2195 Dowlen Road
                                                         Beaumont, Texas 77706
                                                         Telephone: (409) 866-3318
                                                         Fax: (409) 866-5789

                                                     ATTORNEYS FOR DEFENDANTS,
                                                     ELSTER SOLUTIONS, LLC and
                                                     ELSTER AMERICAN METER
                                                     COMPANY, LLC
         Case 6:19-cv-00705-ADA Document 10 Filed 12/20/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on all counsel of record via the Court’s ECF system on December 20,
2019.


                                                   /s/ J. Thad Heartfield
                                                   J. Thad Heartfield
